Citation Nr: 9916985	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right ankle fracture, evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


REMAND

The veteran had active duty from January 1978 to January 
1980.


The veteran was last examined by VA in March 1997. In order 
to obtain up-to-date treatment records and an examination 
complying with DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should make all 
reasonable efforts to obtain copies of 
all indicated records that are not 
already of record and associate them 
with the claims file.

2. Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the current 
extent and severity of the service-
connected right ankle pathology.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should identify 
the limitation of activity imposed by 
the disabling condition, viewed in 
relation to the medical history, 
considered from the point of view of the 
veteran working or seeking work, with a 
full description of the effects of 
disability upon his ordinary activity. 

The examiner should indicate whether the 
service-connected right ankle fracture 
residuals left the veteran susceptible 
to the injury sustained post-service in 
December 1996. If so, the manifestations 
of the inservice and post-service 
injuries should be distinguished to the 
extent possible. 

An opinion also should be provided 
regarding whether pain significantly 
limits functional ability during flare-
ups or with extended use.  Voyles v. 
Brown, 5 Vet. App. 451, 453 (1993).  It 
should be noted whether the clinical 
evidence is consistent with the severity 
of the pain and other symptoms reported 
by the veteran.  The examiner also 
should indicate whether the affected 
joint exhibits weakened movement, excess 
fatigability, or incoordination.  Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










